DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 23 June 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 15/742,531 (now US Patent No. 10,741,326) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment/Arguments
Claims 1 and 6 have been amended.  Claims 1, 3-4, and 6-10 are pending.
Applicant’s arguments, see upper p. 6, filed 23 June 2020, with respect to the objection  have been fully considered and are persuasive.  The objection of 27 March 2020 has been withdrawn. 
p. 6, filed 23 June 2020, with respect to the 112(b) rejection of claim 6 have been fully considered and are persuasive.  The rejection of 27 March 2020 has been withdrawn. 
Applicant’s arguments, see lower p. 7, filed 23 June 2020, with respect to the 103 rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of US 2008/0245442, US 2018/0133751, and US 2010/0129538.
Applicant’s arguments, see p. 9, filed 23 June 2020, with respect to the provisional double patenting rejection have been fully considered and are persuasive; the terminal disclaimer filed 23 June 2020 is proper and sufficient to overcome the provisional double patenting rejection.  The provisional double patenting rejection of 27 March 2020 has been withdrawn. 

Claim Objections
Claim 1, 3, 4, 6, and 10 are objected to because of the following informalities: 
It is suggested to amend "powder of rare earth oxide powder and hydrogen storage alloy hydride" to "a rare earth oxide powder and a hydrogen storage alloy hydride powder" in line 8 of claim 1
It is suggested to amend "the atmosphere" to "an atmosphere" in lines 18-19 of claim 1
It is suggested to amend "the temperature" to "a temperature" in line 20 of claim 1
It is suggested to amend "mass percentage" to "a mass percentage" in line 24 of claim 1
It is suggested to amend "rare earth oxide is" to "rare earth oxide powder is" in line 3 of claims 3 and 4
It is suggested to amend "hydrogen storage alloy hydride is" to "hydrogen storage alloy hydride powder is a" in line 3 of claim 6
It is suggested to amend "the temperature" to "a temperature" in lines 3 and 4 of claim 10
It is suggested to amend "~1000°C, the aging treatment " to "~1000°C, and the aging treatment" in line 4 of claim 10

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the steps of coating" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ethanol absolute" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 2-4 and 6-10, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim 10 recites the limitation "the temperature" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0245442 in view of US 2018/0133751.
Regarding claim 1,
US '442 discloses a method for improvement of a magnetic performance of a sintered NdFeB lamellar magnet [0013]; the NdFeB magnet of US '442 is a lamellar magnet as it can be selected to have a thickness of less than 15mm [0046,0082,0087].  
The method of US '442 comprises coating a powder containing rare earth elements on a surface of the sintered NdFeB lamellar magnet [0051], thereby forming a "finish coat".  
A diffusion treatment [0057] and an aging treatment [0061] are then undertaken to diffuse the rare earth elements as contained in the finish coat into the sintered NdFeB lamellar magnet [0057], 
wherein the powder containing oxide of R2, wherein R2 is a rare earth element (i.e., rare earth oxide powder) [0048] and hydride of R5, wherein the R5 is a rare earth element [0054], which is the substantially identical hydrogen storage alloy hydride powder used in the present invention (Specification, [0010,0011,0035]); wherein the oxide of R2 more preferably has more than 70% by weight of the rare earth oxide, and thus the amount of the hydride of R5 would necessarily be less than 30% by weight, which would overlap the presently claimed powder.  
wherein disposing or applying the powder (i.e., coating) onto to the sintered magnet is by dispersing the powder (fine powder) (uniformly distributing) in an organic solvent, thus creating a turbid liquid as claimed, and spray coated onto the surface of the sintered magnet [0051]; 
US '442 additionally provides for a step of surface treatment prior to the selected step of spray coating with a step of washing with alkalis (bases), acids, and organic solvents or shot blasting to remove any formed oxide film [0062].  The diffusion treatment occurs in an atmosphere of Ar or He (inert gasses) [0055] for an amount of time [0056], and thus meets the step of storing the sintered magnet after spray coating after drying, as claimed.
While US '442 does indicate that a step of drying is needed after the coating [0051], no specifics are provided as to how to perform the drying treatment.
However, US '751 teaches in a similar process of coating a sintered NdFeB magnet [0019] with a sprayed on coating or rare earth oxide and rare earth hydride powder mixture [0020] with a liquid carrier, which can be selected to be ethanol [0028], should be dried after coating at 50-70°C for 5-10min [0032] (i.e., heat preservation).
US '442 and US '751 are in the same field of endeavor as they both relate to applying powders to a magnet body prior to heat treating in order to improve the magnet's properties.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the drying treatment from US '751, such as 60°C for 5min, in the drying step of US '442 in order to effectively remove the liquid carrier from the surface of the magnet prior to diffusion treatment. 
Regarding claims 3-4,
US '442 discloses that the rare earth oxide used in the powder of their method may be selected to be a rare earth element inclusive of Y and Sc (i.e., the lanthanide elements, Y, and Sc), such as Dy, Tb, and Ho [0048].
Regarding claim 6,
US '442 discloses that the hydride (i.e., hydrogen storage alloy hydride) may be selected to be a hydride of a rare earth element inclusive of Y and Sc [0054], i.e., a rare earth hydride.

Regarding claim 7,
US '442 discloses that it is preferred to provide a rare earth oxide powder (R2 in the parlance of US '442; see also [0048]) with an average particle size of 10 µm or less in order to increase the available surface area that participates in the reaction [0052], thus increasing the rate of reaction and therefore reducing process time.
Regarding claim 10,
US '442 discloses that the diffusion treatment is to be performed at between the sintering temperature (occurring at 900-1250°C [0044]) of the magnet and 350°C for 1min-100h [0056]; in examples of their invention, this diffusion treatment was performed at 900°C for 1h, [0071,0077,0079,0084,0089].  US '442 further discloses an aging treatment at a temperature of 350°C to the temperature of the diffusion treatment for 1min-10h [0061]; in examples of their invention, this aging treatment was performed at 500°C for 1h [0071,0077,0079,0084,0089].  Thus, the disclosed temperature and time ranges of the diffusion and aging treatment substantially overlap with and therefore render obvious the claimed ranges of 700~1000°C for 1-30h for the diffusion treatment and 400~600°C for 1-10h for the aging treatment.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0245442 and US 2018/0133751 as applied to claim 1 above, and further in view of US 2010/0129538.
Regarding claims 8 and 9,
US '442 does not disclose a particle size for the hydride powder used in their process.
However, US '538 teaches that in a process of adhering a heavy rare earth compound, such as a heavy rare earth hydride [0033] that the rare earth hydride is preferably in granular form, with a mean particle size of 100 nm-50 µm [0035]; this particle size is selected in order to optimize Br and HcJ (residual flux density and coercive force, respectively; see [0002]) values in the final magnet [0035].
US '442 and US '538 are in the same field of endeavor as they both relate to improvement of rare earth magnets (abstract).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use an average powder particle size of the hydride powder in the process of US '442 with a mean particle size of 100 nm-50 µm as taught by US '538 in order to optimize Br and HcJ of the final magnet.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732